Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 11/17/20.
Claims 1-12 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 02/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 11/17/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the METHOD AND APPARATUS FOR PERFORMING A CONNECTION RE-ESTABLISHMENT AND RETRANSMISSION OF PACKETS”
Appropriate Correction is required.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Yi et al. (hereinafter referred as Yi) US Patent Application Publication No 2016/0014647 A1, in view Sammour), US Patent Application No. 8, 855, 047 B2.
Regarding claims 1 & 7: Yi discloses a user equipment (UE)/a method (See FIG. 10. & Para. 0121; a user equipment (UE)) in a wireless communication system, the UE comprising: 
a memory (See FIG. 10. & Para. 0121-0122; a user equipment (UE) includes memory device 130); and 
at least one processor (See FIG. 10. & Para. 0121-0122; a user equipment (UE) includes a DSP/Microprocessor) coupled to the memory and configured to: 
receive a message requesting a connection re-establishment from a network (See FIG. 9 & Para. 0113; The UE receives configuration information indicating an identifier of a radio bearer to which the cell change procedure to be performed), and 
perform the connection re-establishment (See Para. 0114-0117; performing a cell change procedure in radio link control (RLC) and a packer data convergence protocol (PDCP) entities of the radio bearer indicated in the configuration information).
Yi does not explicitly disclose to retransmit all of one or more data units for which a discardTimer is running when performing the connection re-establishment.
However, Sammour from the same field of endeavor discloses retransmit all of one or more data units for which a discardTimer is running when performing the connection re-establishment (See Para. 0062; at the reset or re-establishment (e.g. during handover), the transmitting RLC entity discards/flushes the RLC PDUs (i.e. the segments or sub-segments) from its (re)transmit buffer, and also discards/flushes the RLC SDUs in its transmit buffer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include retransmit all of one or more data units for which a discardTimer See Para. 0004; lines 3-4).
Regarding claims 2 & 8: The combination of Yi and Sammour disclose a user equipment/a method.
Furthermore, Yi discloses a user equipment/a method, wherein, when a status report related to at least one of the one or more data units is received from the network during performing the connection re-establishment, the at least one processor is configured to discard the at least one data unit (See Para. 0094 & 0018; PDCP status report and discarding PDCP).
Regarding claims 3 & 9: The combination of Yi and Sammour disclose a user equipment/a method.
Furthermore, Yi discloses a user equipment/a method, the at least one processor is configured to receive a flag to indicate retransmitting all of one or more data units for which the discardTimer is running (See FIG. 9 & Para. 0113; The UE receives configuration information indicating an identifier of a radio bearer to which the cell change procedure to be performed).
Regarding claims 4 & 10: The combination of Yi and Sammour disclose a user equipment/a method.
Furthermore, Yi discloses a user equipment/a method, wherein reception of the message and the connection re-establishment are performed in a packet data convergence protocol (PDCP) layer of the UE (See FIG. 7 & Para. 0071; The PDCP entity and RLC entity are re-established during handover. The UE initiates the handover procedure when it receives a RRCConnectionReconfiguration message including mobilityControlInfo information element from the base station).
Regarding claims 5 & 11: The combination of Yi and Sammour disclose a user equipment/a method.
Furthermore, Yi discloses a user equipment/a method, wherein the one or more data units include at least one data unit of which successful delivery has been confirmed by at least one radio link control (RLC) layer (See FIG. 9 & Para. 0115; When the UE receives the configuration information, the UE may perform the cell change procedure in RLC (Radio Link Control) and PDCP (Packet Data Convergence Protocol) entities of the radio bearer indicated in the configuration information).
Regarding claims 6 & 12: The combination of Yi and Sammour disclose a user equipment/a method.
Furthermore, Yi discloses a user equipment/a method, wherein the one or more data units include at least one data unit of which successful delivery has been confirmed by at least one medium access control (MAC) layer (See Para. 0072; The UE resets MAC and re-establish PDCP entity for all RBs (radio bearers) that are established).



Conclusion
10.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Uchino et al. 2018/0213439 A1 (Title: Radio communication device and radio communication method) (See abstract, Para. 0093-0095 & 0049-0135).
B.	Kim et al. 2013/0044708 A1 (Title: Method and apparatus for supporting multiple frequency based efficiently in mobile communication system) (See Para. 0058 & Claim 4).
C.	Jin et al. 2019/0090156 A1 (Title: method and apparatus for processing a packet in a wireless communication system) (See abstract, Para. 0009, 0028 & 0037).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469